Name: Commission Regulation (EEC) No 2662/90 of 17 September 1990 on the supply of refined rape seed oil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 254/38 Official Journal of the European Communities 18 . 9. 90 COMMISSION REGULATION (EEC) No 2662/90 of 17 September 1990 on the supply of refined rape seed oil as food aid food aid (4); whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allocated to certain countries and beneficiary organ ­ izations 1 290 tonnes of refined rape seed oil ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community HAS ADOPTED THIS REGULATION : Article 1 Refined rape seed oil shall be mobilized in the Community as Community food aid for supply to the recipients listed in the Annexes, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure . The successful tenderer is deemed to have noted and accepted all the general and specific conditions applicable. Any other condition or reservation included in his tender is deemed unwritten. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 September 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30 . 12. 1986, p. 1 . O OJ No L 174, 7. 7 . 1990, p. 6. 3 OJ No L 136, 26 . 5. 1987, p. 1 . (*) OJ No L 204,v25. 7. 1987, p. 1 . 18 . 9 . 90 Official Journal of the European Communities No L 254/39 ANNEX I 1 . Operation No ('): 730/90 2. Programme : 1990 3. Recipient : Republic of Cape Verde 4. Representative of the recipient (2) : Empresa Publica de Abastecimento (EMPA), Praia, CP 104 ; tel . 249 305, telex 6054 EMPA CV. Mindelo, CP 148 ; tel . 2369  2781 , telegram EMPA, S. Vincente 5. Place or country of destination : Cape Verde 6. Product to be mobilized : refined rapeseed oil 7. Characteristics and quality of the goods (J): see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under III.A.1 ) 8 . Total quantity : 800 tonnes net 9 . Number of lots : two (A : 500 tonnes  Praia ; B : 300 tonnes  Mindelo) 10. Packaging and marking Q 0 : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under III.B) :  the containers and cartons must carry the following wording : 'ACÃ Ã O N? 730/90 / Ã LEO/ DONATIVO DA COMUNIDADE ECONÃ MICA EUROPEIA A REPÃ BLICA DE CABO VERDE* 1 1 . Method of mobilization : the Community market 12. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Mindelo, Praia 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at die port of shipment where the supply is awarded at the port of shipment stage : 29. 10.  7. 12. 1990 18 . Deadline for the supply : 31 . 12. 1990 19. Procedure for determining the costs of supply (4): tendering 20. Date of expiry of die period allowed for submission of tenders : 12 noon on 2. 10. 1990. 21 . In die case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 16. 10 . 1990. (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 13 . 11  21 . 12. 1990 (c) deadline for the supply : 14. 1 . 1991 22. Amount of die tendering security : ECU 15 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (*) : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B- 1 049 Bruxelles ; telex AGREC 22037 B or 25670 B 25. Refund payable on request by the successful tenderer :  No L 254/40 Official Journal of the European Communities 18. 9. 90 ANNEX II 1 . Operation No ('): 714/90 2. Programme : 1989 3. Recipient : Ligue des SociÃ ©tÃ ©s de la Croix-Rouge et du Croissant-Rouge, Service logistique, BP 372, CH-1211 Geneva 19 ; tel. 734 55 80, telex : 22555 LRCS CH : fax 733 03 95 4. Representative of die recipient (*) : Ethiopian Red Cross Society  Ras Desta Damtew Avenue  PO box 193 Addis Ababa  Tel. 44 93 64 / 15 90 74 ; Fax : 51 2643 ; Telex : 21338 ERCS ET 5. Place or country of destination : Ethiopia 6. Product to be mobilized : refined rape seed oil 7 . Characteristics and quality of the goods 0 (6) (,0) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under IILA.1 ) 8 . Total quantity : 450 tonnes net 9 . Number of lots : one 10 . Packaging and marking (* 0 : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under III.B and I.3.3) :  metal cans of five litres, with four cans per carton  to be delivered on standard pallets wrapped in shrinked plastic / under plastic cover  the cans and the cartons must carry the following wording : ¢ACTION No 714/90 / a red cross / VEGETABLE OIL / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE LEAGUE OF RED CROSS AND RED CRESCENT SOCIE ­ TIES (LICROSS) / FOR FREE DISTRIBUTION / ASSAB' 11 . Method of mobilization : the Community market 12. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Assab 16. Address of the warehouse and, if appropriate, port of landing :  1 7. Period for making die goods available at the port of shipment where the supply is awarded at the port of shipment stage : 29. 10  7. 12. 1990 18. Deadline for the supply : 7. 1 . 1991 19. Procedure for determining die costs of supply (4): tendering 20. Date of expiry of the period allowed for submission of tenders : 2. 10. 1990, at 12 noon. 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 16. 10. 1990, at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 13 . 11  21 . 12. 1990 (c) deadline for the supply : 21 . 1 . 1991 22. Amount of die tendering security : ECU 15 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (*) : Bureau de laide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B-1049 Bruxelles ; telex 22037 AGREC B or 25670 B 25. Refund payable on request by die successful tenderer :  18 . 9. 90 Official Journal of the European Communities No L 254/41 ANNEX III 1 . Operation No ('): 901 /89 2. Programme : 1989 3. Recipient : Ligue des SociÃ ©tÃ ©s de la Croix-Rouge et du Croissant-Rouge, Service logistique, BP 372, CH-1211 Geneva 19 : tel. 734 55 80, telex 22555 LRCS CH. telefax fax 733 03 95 4. Representative of the recipient ^): Cruz Roja Boliviana, Avenida Simon Bolivar N ° 1515, La Paz ; tel . 34 09 48 / 32 65 68, telex 3318 BOLCRUZ 5. Place or country of destination : Bolivia 6. Product to be mobilized : refined rape seed oil 7. Characteristics and quality of die goods (3)(4)(l0)(") : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under III.A.1 ) 8 . Total quantity : 40 tonnes net 9. Number of lots : one 10. Packaging and marking ('): see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under III.B and I.3.3) :  metal cans of five litres, with four cans per carton  placed in 20-foot containers  the cans and the cartons must carry the following wording : 'ACCIÃ N N ° 901 /89 / a red cross / ACEITE VEGETAL / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA / ACCIÃ N DE LA LIGA DE LAS SOCIEDADES DE LA CRUZ ROJA Y DE LA MEDIA LUNA ROJA (LICROSS) / DISTRIBUCIÃ N GRATUITA / LA PAZ* 11 . Method of mobilization : the Community market 12. Stage of supply : free at destination 13 . Port of shipment :  14. Port of landing specified by die recipient :  15 . Port of landing : Arica 16. Address of the warehouse and, if appropriate, port of landing : Almacenes Cruz Roja Boliviana, Calle Cuba N ° 1155, La Paz 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 29. 10.  12. 11 . 1990 18 . Deadline for the supply : 24. 12. 1991 19 . Procedure for determining the costs of supply (4): tendering 20. Date of expiry of the period allowed for submission of tenders : 2 . 10 . 1990, at 12 noon . 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 16. 10. 1990, at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 13 . 11 .  21 . 12. 1990 (c) deadline for the supply : 7. 1 . 1991 22. Amount of the tendering security : ECU 1 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders H : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B-1049 Bruxelles ; telex 22037 AGREC B or 25670 B 25. Refund payable on request by the successful tenderer :  No L 254/42 Official Journal of the European Communities 18 . 9 . 90 Notes : (') The operation number is to be quoted in all correspondence. (J) Commission delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the products to be delivered the standards applicable relative to nuclear radiation, in the Member State concerned have not been exceeded. (*) Point (g) of Article 7 (3) of Regulation (EEC) No 2200/87 shall not be applicable to tenders submitted. In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of these Annexes, evidence that the tendering security referred to in Article 7 (4) (a) of Regu ­ lation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of the Annexes,  or by telecopier on one of the following numbers in Brussels : 23501 32 236 10 97 235 01 30 236 20 05. (') The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  certificate of delivery. f) The vegetable oil is packaged in hermetically sealed high density polyethylene cans which have the follo ­ wing characteristics :  Content : five litres  Type of material : Lupolen 5661 B or equivalent  Weight : 230 g min .  Resistance to compression : 350 N min. 450 N max. The cans must be stackable, with two flat sides, with an integrated handle and a sealed screw top. The cans must in turn be packed in groups of four in a carton. Carton : see Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under 1.3.3.1 ) with, in addition, an interlocking fitment with slot in the middle. (') As regards packaging and storage, the provisions on butteroil in point 1.3.3 of the Commission notice in Official Journal of the European Communities No C 216 of 14 August 1987, page 7 shall apply. However hermetic sealing in an atmosphere of nitrogen shall not be required. (') The following should be included in the charter party : 'Food-aid consignment from the European Economic Community : since the freight charges do not include coordination or supervision costs, the US $ 1,50 tax normally paid must not be applied in the case of this ship.' ( I0) The successful tenderer is to contact the recipient as soon as possible to establish which consignment documents are required and how they are to be distributed. (") The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents : a gift certificate (drawn up by the League), certified by a Bolivian consulate.